DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly amended claims 1-3 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Original claims were directed to and adjustment mechanism that allows the accessory to be moved, whereas the amended claims recite an adjustment mechanism that allows the accessory to be securely mounted. The accessory being moved is directly opposite, and mutually exclusive, of it being securely mounted.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-3 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant's arguments filed 3/21/22 have been fully considered but they are not persuasive. It is noted that while claims 5 and 6 were objected to being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims; applicant has chosen to rewrite the claims, as claim 5 and 12, without all of the intervening claims subject matter (e.g. claims 2 and 3), while applicant states that “the feature [from Claim 2] is not required for  patentability” it is noted that, in indicating allowable subject matter the full scope of the claim was considered and that scope included ALL features of the claim.  With regards to applicant’s arguments regarding two accessory mounting positions” could apply to anything for mounting on a firearm. The handle (144) disclosed by Visinski constitutes an “accessory”: the adjustment plate (142), to which the handle is attached, has features to have at least two mounting positions (see at least 8A and 8B) in which a distance between the two positions is less than a slot pitch of a series of slots of a firearm accessory rail. As can be seen from Figs 6 and 7, when the adjustment plate (142) and handle (144) are mounted on the main body (110), the adjustment plate allows the handle to be moved along a long axis of the firearm accessory rail [however, a lateral positioning limitation is not recited in claim 9]. Applicant’s remaining arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visinski et al. (US Patent 2017/0067720) Visinski et al. discloses an accessory mounting system for adjustably mounting an accessory to a firearm accessory rail having a series of slots, the mounting system comprising: a main body (110); an angled portion (112) coupled to the main body and structured to clamp to a first angled portion of the firearm accessory rail; an adjustment plate (142) structured to have at least two accessory mounting positions (see at least Figs 8A and 8B) in which a distance between the at least two accessory mounting positions is less than a slot pitch of the series of slots of the firearm accessory rail; a keeper (146) having an angled portion and structured to clamp to a second angled portion of the firearm accessory rail, the second angled portion of the firearm accessory rail opposite the first angled portion of the accessory rail; and a clamping device (1460) coupled between the main body and the keeper, the clamping device structured to cause the angled portion and the keeper to engage the firearm accessory rail at respective angled portions of the firearm accessory rail. 

10. The accessory mounting system according to claim 9, in which the clamping device is structured to create a clamping force between the main body and the keeper. (see Figures)

11. The accessory mounting system according to claim 9, in which the angled portion and the keeper are shaped to increase a resultant force on the main body as the clamping force increases. (see Figures) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (US Patent Application Publication 2019/0219365) in view of Daniel et al. (US Patent 9,297,616). 
With regards to claim 5. Ma et al. discloses an accessory mounting system, the mounting system comprising: a rail clamping system structured to clamp to a firearm accessory rail (6 ); and an adjustment mechanism (11) that allows the accessory to be moved along a long axis of the firearm accessory rail in one of a plurality of adjacent positions having a pitch less than a slot pitch of the firearm accessory rail (par. 0040), the adjustment mechanism further including a series of detents in which one of the series of detents is structured to engage with the cross-slot bolt when the rail clamping system is clamped to a firearm accessory rail (see at least Fig. 5). Although Ma et al. does not expressly disclose the mounting member including a tab structure to engage with one of the series of slots of the firearm accessory rail, Daniel et al. does. Daniel et al. teaches a mounting system comprising a rail clamping system including a mounting member including a tab (136) structured to engage with one of the series of slots of the firearm accessory 

 4. The accessory mounting system according to Claim 12, in which the adjustment member includes a cross-bolt (101, 501).

7. The accessory mounting system according to Claim 12, in which the rail clamping system comprises at least one angled portion structured to interfere with an angled portion of the firearm accessory rail. (see at least Figs. 9A and 9B)

8. The accessory mounting system according to Claim 7, in which clamping the rail clamping system to the firearm accessory rail produces a resultant force perpendicular to a clamping force of the rail clamping system. (from 180)

12. An accessory mounting system, the mounting system comprising: a rail clamping system (6) structured to clamp to a firearm accessory rail; and an adjustment mechanism (11) operating in cooperation with the mounting member that allows the accessory to be moved along a long axis of the firearm accessory rail less than a slot pitch of the firearm accessory rail, the adjustment mechanism including an adjustment member having a series of detents (1101), in which a distance 

13. An accessory mounting system, the mounting system comprising: a rail clamping system (6) structured to clamp to a firearm accessory rail; and an accessory mounting (10) on an adjustment mechanism (11) that interfaces with the mounting member, the adjustment mechanism structured to be adjusted relative to the mounting member along a long axis of the firearm accessory rail in positions less than a slot pitch of the firearm accessory rail (par. 0040). Although Ma et al. does not expressly disclose the mounting member including a tab structure to engage with one of the series of slots of the firearm accessory rail, Daniel et al. does. Daniel et al. teaches a mounting system comprising a rail clamping system including a mounting member including a tab (136) structured to engage with one of the series of slots of the firearm accessory rail. All the claimed elements were known in the prior art and one skilled in the art could have combined the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641